06/10/2021



                                                                                   Case Number: DA 21-0079



            IN THE SUPREME COURT OF THE STATE OF MONTANA
                           Case No. DA 20-0079

CLAIMANTS: East Bench Irrigation District; United
States of America (Bureau of Reclamation)

OBJECTORS: East Bench Irrigation District; Point of
Rocks Angus Ranch Inc.                                     ORDER GRANTING
                                                          EXTENSION OF TIME
COUNTEROBJECTORS: Madison Valley Garden                    TO FILE ANSWER
Ranch, LLC; Open A Ranch, Inc.                                  BRIEF

NOTICE OF INTENT TO APPEAR: Geoduck Land
& Cattle LLC; Smith's Elk Meadows Ranch, LLC

INTERVENORS: Bar J Ranch; David E. & Shelli
Schuett; Baldy View Enterprises, LLC; William C.
Mancoronal; Roxanne E. Mancoronal; Justin D.
Devers; William R. Grose; Point of Rocks Angus
Ranch Inc.; Clark Canyon Water Supply Co.

         Pursuant to the authority granted under Mont. R. App. P. 26(1), based upon

the Unopposed Joint Motion for Extension of Time to File Answer Brief filed by

Appellees Geoduck Land & Cattle LLC, Bar J Ranch, Justin D. Devers, William

R. Grose, Madison Valley Garden Ranch, LLC, Point of Rocks Angus Ranch Inc.,

and David E. & Shelli Schuett, and for good cause appearing;

         IT IS HEREBY ORDERED, that Appellees are granted an extension of time

to and including July 21, 2021, within which to prepare, file and serve their answer

brief.



                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 10 2021